DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2019 has been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,376,897 to Shoge et al. in view of U.S. Publication No. 2014/0235383 to Wesling.
Regarding claim 1, the Shoge patent teaches a hub assembly for a human-powered vehicle, comprising: a hub axle 12; a first rotatable member 33 rotatable relative to the hub axle about a rotational center axis; a second rotatable member 14 rotatable relative to the hub axle and the first rotatable member about the rotational center axis; and a rotation control structure coupling the first rotatable member to the second rotatable member to transmit a first input rotation of the first rotatable member to 
However, the Shoge patent lacks a teaching of a plurality of sprockets.
The Wesling publication shows a bicycle hub having plurality of sprockets 24.  See Fig. 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Shoge patent to have the plurality of sprockets as taught by the Wesling publication as this would be combining known prior art elements using known methods to provide the predictable result of increased gear ratios available for the user for different terrain.
Regarding claim 5, the rotation control structure includes a first one-way clutch 50 provided between the first rotatable member and the second rotatable member to transmit the first input rotation of the first rotatable member to the second rotatable member at the first ratio.  See column 16, lines 28-67 and Fig. 14.

Regarding claim 14, the first input rotation of the first rotatable member includes a rotation of the first rotatable member relative to the hub axle about the rotational center axis in a first rotational direction, and the first output rotation of the second rotatable member includes a rotation of the second rotatable member relative to the hub axle about the rotational center axis in the first rotational direction.  See Fig. 14.
Regarding claim 15, the second input rotation of the second rotatable member includes a rotation of the second rotatable member relative to the hub axle about the rotational center axis in the first rotational direction, and the second output rotation of the first rotatable member includes a rotation of the second rotatable member relative to the hub axle about the rotational center axis in the first rotational direction.  See Fig. 16.
Allowable Subject Matter
Claim 3 is allowed.
Claims 2, 4, 6, 7, 9-13 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,387,008 to Chen et al.; and U.S. Publication No. 2007/0254768 to Okochi teaches a multi speed hub transmission, but lack a teaching of the hub turning the input sprocket.
U.S. Publication No. 2005/0252750 to Matsueda et al.; and European Patent No. EP 2204316 to Jordan both teach a planetary gear in a bicycle hub.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659